ORDER
PER CURIAM:
Joseph Braughton appeals his conviction of second-degree statutory sodomy under § 566.064, RSMo. Braughton argues that the circuit court abused its discretion by permitting excerpts of the minor victim’s videotaped forensic interview to be played to the jury, and- that the court plainly erred by failing to instruct the jury on a *422mistake-of-age defense. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).1

. Judge Anthony Rex Gabbert of this Court presided over Braughton’s jury trial in the circuit court. Judge Gabbert has taken no part in the consideration or decision of this appeal.